Citation Nr: 0506578	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  95-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 RO rating 
decision, which denied service connection for PTSD.  

The Board has remanded this case to the RO February 2000, 
November 2000, and August 2003, for further development.  

When previously before the Board, the Board informed the 
veteran in an April 2003 letter that it was developing his 
case rather than remanding it to the RO.  However, in its 
August 2003 remand, the Board explained that as a result of a 
Federal Circuit Court decision and other policy 
considerations, it had determined to remand the case to the 
RO to develop the record further and readjudicate the 
veteran's claim.  Upon completion of that development, the RO 
- via the Appeals Management Center (AMC) in Washington, D.C. 
- issued a supplemental statement of the case (SSOC) in 
September 2004.  In December 2004, the case was returned to 
the Board for consideration.  

The Board further notes that the SSOC issued to the veteran 
in September 2004 was returned as undeliverable, and that it 
does not appear that it was re-sent to him after a new 
mailing address was later obtained.  In any event, a copy of 
the SSOC was issued to the veteran's representative in 
September 2004, for additional comment or argument, and his 
representative subsequently furnished a statement in support 
of the appeal in October 2004.  

The Board notes that the veteran has raised the issues of 
entitlement to service connection for cellulitis of the legs, 
also claimed as due to exposure to Agent Orange, and 
entitlement to a total disability compensation rating based 
on individual unemployability (see statements of the 
veteran's representative, received by the RO in February 2002 
and August 2003, respectively).  As these issues have not 
been developed by the RO, they are referred there for further 
appropriate consideration. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran served in the Republic of Vietnam from March 
1970 to December 1970, and while there he did not engage in 
combat with the enemy.

3.  The veteran is not shown to have manifested symptoms of a 
psychiatric disorder during his period of active duty or for 
many years thereafter.  

4  There is no competent medical evidence showing that the 
veteran currently has a diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002) 
redefined VA's duties to notify and assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in June 1994, prior to the 
enactment of the VCAA.  In any case, VCAA notice was sent to 
the veteran prior to the transfer of the case to the Board, 
and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claim by letters dated in May 2004 and July 2004.  In those 
letters, the RO advised him of what was required to prevail 
on his claim of service connection for PTSD, what 
specifically VA had done and would do to assist in that 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in June 1994 setting forth the requirements 
for substantiating a claim of service connection for PTSD, 
and was advised as to the nature of the evidence necessary to 
substantiate his claim.  The advisements were reiterated in 
the statement of the case issued in August 1994 and in 
supplemental statements of the case issued in April 1995, 
March 1999, October 2001, and September 2004.  Further, the 
statement of the case and supplemental statements of the case 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  As noted in the introduction, the supplemental 
statement of the case mailed in September 2004 was returned 
as undeliverable; however, a copy of the document was mailed 
to the veteran's representative for further comment and 
argument.  Thus, through the documents mailed to the veteran, 
the RO informed the veteran of the information and evidence 
needed to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 
5103.  In short, the veteran has been notified of the 
information or evidence necessary to substantiate his claim 
and the parties responsible for obtaining that evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has essentially satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing but he declined.  
The RO has obtained outpatient treatment records from the VA.  
The veteran has not furnished signed release forms, 
identifying those private records that he wants the RO to 
obtain on his behalf.  VA has also conducted necessary 
medical inquiry in an effort to substantiate the claim.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded a 
comprehensive VA psychiatric examinations in May 1994, 
September 1998, and September 2004, specifically to evaluate 
the nature and etiology of any psychiatric disorder.  The 
veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim

A.  Factual Background

The veteran served on active duty from February 1969 to 
December 1970.  The DD Form 214 indicates that he received 
the following awards and decorations:  Vietnam Service Medal, 
Vietnam Campaign Medal, and National Defense Service Medal.  
Further, his military occupational specialty was as a cook, 
and he served in the Republic of Vietnam from March 1970 to 
December 1970.  His service medical records show no 
complaints, treatment or diagnosis of psychiatric disability.  

Private medical records, dated in September 1993, from Zumbro 
Valley Mental Health Center and St. Mary's Hospital show that 
the veteran was hospitalized after an apparent suicide 
attempt via carbon monoxide poisoning.  It was noted that the 
veteran had a history of PTSD secondary to Vietnam 
experiences for which he received treatment at the VA.  The 
impression was adjustment disorder with disturbance of 
conduct.  

In December 1993, the RO received the veteran's claim of 
service connection for PTSD.  The veteran indicated both 
private and VA medical treatment for PTSD.  

VA medical records, dated beginning in 1989, show outpatient 
and inpatient treatment for various psychiatric conditions.  
When the veteran was initially seen in August 1989, he 
complained of nightmares and intrusive thoughts of Vietnam.  
It was noted that PTSD symptoms were vague and "basically 
absent."  At that time the veteran was experiencing 
significant levels of stress in his life to include legal 
problems.  The diagnosis was adjustment disorder.  Over the 
next few years he was seen for treatment of depression, 
anxiety, anger control problems, sleep problems, and social 
isolation.  He experienced unemployment and family/marital 
problems.  He took medication for depression.  His VA 
counselor noted in 1994 that his quality of life was being 
impacted by PTSD symptoms.  

In May 1994, the veteran underwent a VA psychiatric 
examination.  Initially, VA administered psychometric 
testing, which incorporated the Mississippi Scale for PTSD 
and Minnesota Multiphasic Personality Inventory-2.  A 
psychologist stated that on the basis of an interview, the 
veteran met the full criteria for PTSD in the past.  He also 
stated that the veteran had experienced remarkable recovery 
from his symptoms over the last several years and that his 
current major emotional concerns involved his family life and 
ongoing depression.  The psychologist concluded that the 
veteran's psychological profiles were consistent with such 
conclusion.  The psychologist opined that while the veteran 
did not currently meet criteria for PTSD, his longstanding 
problems with the full PTSD had evolved into his current 
problem with depression.  He expressed his hope that the 
psychiatric examination to follow would help clarify the 
diagnosis.  A psychiatrist then examined the veteran.  After 
a full evaluation, the examiner stated, as an Axis I 
diagnosis, that PTSD was not found currently, and noted that 
he was not entirely certain that the experiences recounted by 
the veteran qualified as meeting the appropriate criteria.  
He also stated that the veteran had a history of major 
depression, with a suicide attempt, and probably also had had 
some generalized anxiety in the past.  

VA records show that the veteran was hospitalized from 
October 1994 to December 1994 under suspicion of suicidal 
ideation.  He complained of depression, stress, and anger.  
His diagnoses were PTSD, provisional, related to Vietnam; and 
depressive disorder, not otherwise specified (Axis I).  He 
continued to receive individual PTSD counseling and in 1995 
was coping at a "marginal" level.  He was hospitalized from 
January 1996 to February 1996 and was diagnosed with marital 
discord and PTSD, provisional, related to Vietnam (Axis I).  
He was hospitalized again from February 1996 to March 1996 
and was diagnosed with adjustment reaction with mixed 
disturbance of emotions and conduct; marital discord, and 
PTSD (provisional) (Axis I); and personality disorder, not 
otherwise specified, with passive aggressive and avoidance 
features (Axis II).  In a statement dated in February 1997, 
the veteran's long-time counselor in the VA mental hygiene 
clinic indicated that the veteran was being treated for PTSD 
related to his Vietnam service.    

In September 1998, the veteran underwent a VA psychiatric 
examination by the same psychiatrist he saw in May 1994.  
Following evaluation, his diagnoses were major depression, 
recurrent, and PTSD not currently found (Axis I).  

VA outpatient records show that the veteran continued to be 
seen for individual therapy by his long-time counselor in the 
VA mental hygiene clinic.  Records from January 2000 to June 
2004 indicate that the veteran was coping and that he was 
treated for depression, situational stress related to a back 
injury, and family stress.  

In a May 2001 letter, the RO requested, from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), any 
supporting evidence it might have in connection with the 
veteran's claim of service connection for PTSD.  The RO 
attached a copy of the veteran's service record and noted 
that the veteran had served in Vietnam during March 1970 to 
December 1970 as a cook.  The RO also described the veteran's 
reported stressors, as follows:  being subjected to mortar or 
rocket attacks, with one instance where the concussion of an 
incoming round knocked him out of his bunk; having his camp 
infiltrated by VietCong disguised as friendly Republic of 
Vietnam troops, with the enemy either killed or captured in 
the ensuing combat; and having (unnamed) friends among the 
helicopter units, who were killed or wounded.  

In a May 2001 letter to the RO, USASCRUR replied that the 
information it received was insufficient to conduct 
meaningful research.  It was stated that, in order to assist 
the veteran with PTSD research, the veteran must provide 
additional information, such as specific dates, locations, 
and names.  Subsequently, in January 2002, the veteran's 
representative furnished casualty lists for helicopter crews, 
including those attached to the veteran's unit in Vietnam 
during the period in which he served there.  In February 
2002, copies of several photos of a helicopter crash were 
submitted.  

In an April 2003 letter, the RO again requested USASCRUR to 
verify the veteran's claimed stressors.  In April 2004, 
USASCRUR replied that a history of the veteran's unit, an 
operational report - lessons learned, and morning reports 
showed that at the veteran's base (Long Binh) during his 
period of service there, three mortar rounds impacted outside 
the perimeter in May 1970 and that three servicemen attached 
to a company located at Long Binh were hostile killed in an 
air crash in July 1970.  

In September 2004, the veteran underwent a VA psychiatric 
examination conducted by a board of two psychologists.  
During the evaluation, the veteran related his experiences of 
trauma while in Vietnam, and he underwent psychometric 
testing that included the Mississippi Scale for PTSD, Millon 
Clinical Multiaxial Inventory 2, and the Rotter Incomplete 
Sentence Test.  Following a comprehensive examination, the 
diagnoses were adjustment disorder (Axis I), and probable 
narcissistic personality disorder and anti-social personality 
disorder (Axis II).  The examiners stated that the veteran 
did not meet the DSM-IV criteria for PTSD, and explained that 
he showed symptoms of situational stress that would best be 
categorized under adjustment disorder not otherwise 
specified.  

B.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of the AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (hereinafter DSM- IV)]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has PTSD related to traumatic 
stressors during his service in Vietnam.  However, based on a 
careful review of the record, the Board finds that the 
preponderance of the evidence is against his claim of service 
connection for PTSD.  

In this case, there is no service medical evidence revealing 
that the veteran suffered from any psychiatric 
manifestations.  Post-service records show that VA initially 
diagnosed him with adjustment disorder in 1989, many years 
after his December 1970 discharge from service.  The veteran 
thereafter was seen at the VA mental hygiene clinic by the 
same counselor, who in February 1997 indicated that the 
veteran was being treated for PTSD related to his Vietnam 
service.  However, in more recent records, dated from 2000 to 
2004, this counselor did not reference PTSD, rather he noted 
treatment for depression and situational/family stress.  The 
veteran was hospitalized in September 1993, October 1994, 
January 1996, and February 1996, for psychiatric reasons.  
His various diagnoses consisted of adjustment disorder, 
depressive disorder, marital discord, adjustment reaction 
with mixed disturbance of emotions and conduct, and 
provisional PTSD.  A provisional diagnosis of PTSD does not 
indicate that the veteran has met the appropriate criteria 
for PTSD.  According to DSM-IV, a provisional diagnosis may 
be used when there is a strong presumption that the full 
criteria will ultimately be met for a disorder, but not 
enough information is available to make a firm diagnosis.  In 
other words, provisional denotes diagnostic uncertainty.  

In connection with his appeal, the veteran underwent VA 
examinations in May 1994, September 1998, and September 2004, 
all to determine whether or not he had a diagnosis of PTSD.  
Each of the examiners concluded that the veteran did not 
presently meet the criteria for PTSD, and the veteran's 
diagnosis was not that of PTSD.  The veteran's representative 
argued in January 2002 that the veteran's diagnosis of PTSD 
and depression were inextricably intertwined, as suggested by 
the examiner in May 1994.  While the psychologist opined in 
May 1994 that the veteran met the criteria for PTSD in the 
past, which evolved into his current problem with depression, 
he indicated that a psychiatric examination to follow would 
clarify such ambiguity.  The ensuing examination, though, did 
not result in a current diagnosis of PTSD.  Nor did the two 
subsequent VA psychiatric examinations return a diagnosis of 
PTSD.  

The Board attaches great probative weight to the VA 
examinations, during which four different examiners evaluated 
the veteran over time, administered a battery of psychometric 
testing, reviewed the claims file, interviewed the veteran, 
listed his in-service stressors, and concluded that the 
veteran's diagnosis was not that of PTSD but of major 
depression and adjustment disorder.  The examiners' 
conclusions were based on a full review of historical 
evidence, to include VA outpatient records of individual 
therapy in the mental hygiene clinic, and contained citations 
to pertinent records as well as a discussion and rationale.  

As noted, there is no medical evidence of a psychiatric 
disorder in service or within the one-year presumptive period 
in order to establish service connection on a direct basis.  
The veteran has specifically claimed service connection for 
PTSD, and there is no medical evidence of a current diagnosis 
of PTSD.  The VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The VA regulations also provide that, in order to establish 
service connection, the requirement of a diagnosis of PTSD 
must be met.  38 C.F.R. § 3.304(f).  As the record is devoid 
of a current diagnosis of PTSD, verification of the veteran's 
alleged stressors experienced during service to support a 
diagnosis of PTSD is not necessary.  Those stressors, which 
include being subjected to mortar or rocket attacks, having 
his camp infiltrated by VietCong disguised as friendly 
Republic of Vietnam troops, and having friends among the 
helicopter units who were killed or wounded in the Republic 
of Vietnam where he was based from March 1970 to December 
1970, did not indicate that he had engaged in combat with the 
enemy.  

While the veteran believes that he currently suffers PTSD as 
a result of service, as a layperson, he does not have the 
medical expertise necessary to diagnose his condition.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for PTSD.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


